DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status:
Claims 1-18		Pending
Prior Art Reference:
Hung et al.		USPAP 2009/0052151 A1

Claim Objections
Claim 16 is objected to because of the following informalities:  line 4 states, “…entirely formed form plastic material”, Examiner believes it should state, “…entirely formed from plastic material.” Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  line 7 ends with a period (.), Examiner believes it should end with a comma (,).  Appropriate correction is required.

Allowable Subject Matter
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 10-15, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hung et al. (USPAP 2009/0052151 A1).

Regarding claim 1, Hung discloses attachment unit (abstract) or a mounting thread (246) formed as an internal thread (fig. 1) on a component (10) comprising: 
an attachment body (20) that bears said mounting thread (246) and is adapted to be arranged on a first side (fig. 2) of said component (10) in a region of a recess (12) extending through said component (10); 
a holding element (30) that is adapted to be arranged on a second side (fig. 1) of said component (10) in the region of said recess (12) extending through said component (10) and disposed opposite to said attachment body (20) so as to hold said attachment body (20) on said first side (fig. 2) of said component (10),
wherein said holding element (30) comprises one or several connecting parts (36) for holding said attachment body (20) on said first side (fig. 2) of said component (10) and adapted to be connected to a holding portion (242) of said attachment body (20) spaced from said mounting thread (246). 

Regarding claim 2, Hung discloses the attachment unit according to claim 1, wherein said one or said several connecting parts (36) of said holding element (30) are adapted to be connected to said holding portion (242) of said attachment body (20) in a reversibly detachable and in a non-destructive manner. 

Regarding claim 3, Hung discloses the attachment unit according to claim 1, wherein said one or said several connecting parts (36) of said holding element (30) are adapted to be connected at least in a positive-fit manner to said holding portion (242) of said attachment body (20).

Regarding claim 4, Hung discloses the attachment unit according to claim 1, wherein said one or said several connecting parts (36) comprise one or several elastically deformable webs (fig. 1) for holding said attachment body (20) on said first side (fig. 2) of said component (10) and adapted to be connected subject to elastic deformation (¶ [0014]; “deform upward”) to said holding portion (242) of said attachment body (20) that is spaced from said mounting thread (246).

Regarding claim 5, Hung discloses the attachment unit according to claim 4, wherein said holding portion (242) of said attachment body (20) comprises one or several engagement edges (fig. 1) and said one or said several webs (fig. 1) are each formed as an engagement hook (fig. 1), where said one or said several engagement edges (fig. 1) and said one or said several engagement hooks (fig. 1) for holding said attachment body (20) on said first side (fig. 2) of said component (10) are adapted to be locked to each other.

Regarding claim 10, Hung discloses the attachment unit according to claim 1, wherein said attachment body (20) comprises an antirotation lock (22) which is adapted to extend at least in sections through said recess (12) in said component (10) and due to a positive-fit connection (fig. 2) prevent rotation of said attachment body (20) about a longitudinal axis of said attachment body (20).

Regarding claim 11, Hung discloses the attachment unit according to claim 1, wherein said attachment body (20) comprises a contact surface which is adapted to be in contact with a contact surface of said component (10) arranged on said first side (fig. 2) of said component (10).

Regarding claim 12, Hung discloses the attachment unit according to claim 1, wherein said holding element (30) comprises a contact portion (32) which is adapted to be used as a washer or spacer between said component (10) and a further component (40) to be attached to said component (10) using said attachment unit (fig. 1).

Regarding claim 13, Hung discloses the attachment unit according to claim 12, wherein said contact portion (32) of said holding element (30) comprises a first contact surface (fig. 3) which is adapted to be in contact with a contact surface (fig. 3) of said component (10) arranged on said second side (fig. 1) of the component (10), or a second contact surface (fig. 4) which is adapted to be in contact with another contact surface (fig. 4) of said further component (40) to be attached to said component (10) using said attachment unit (fig. 1).

Regarding claim 14, Hung discloses the attachment unit according to claim 12, wherein said contact portion (32) is formed to be round or disk-shaped (fig. 1) and comprises one or several recesses (366). 

Regarding claim 15, Hung discloses the attachment unit according to claim 1, wherein said attachment body (20) or said holding element (30) are each integrally formed. 

Regarding claim 17, Hung discloses an assembly (abstract), comprising: 
a first component (10); 
a second component (40); 
an attachment unit (fig. 1) which provides a mounting thread (246) formed as an internal thread (fig. 1) on said first component (10); and 
an attachment element (20) which comprises an external thread corresponding to said mounting thread (246). 
wherein said first component (10) and said second component (40) are attached to each other by way of said attachment unit (fig. 4) and said attachment element (20), and 
wherein said attachment unit (fig. 1) includes: 
an attachment body (20) that bears said mounting thread (246) and is adapted to be arranged on a first side (fig. 2) of said first component (10) in the region of a recess (12) extending through said first component (10); 
a holding element (30) that is adapted to be arranged on a second side (fig. 1) of said first component (10) in the region of said recess (12) extending through said first component (10) and disposed opposite to said attachment body (20) so as to hold said attachment body (20) on said first side (fig. 2) of said component (10), 
wherein said holding element (30) comprises one or several connecting parts (36) for holding said attachment body (20) on said first side (fig. 2) of said first component (10) and adapted to be connected to a holding portion (242) of said attachment body (20) spaced from said mounting thread (246). 

Regarding claim 18, Hung discloses the assembly according to claim 17, wherein said attachment element (20) is adapted to prevent said one or said several connecting parts (36) from loosening from said holding portion (242) of said attachment body (20) already prior to being screwed in or while being screwed into said mounting thread (246).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hung et al. (USPAP 2009/0052151 A1).

Regarding claim 16, Hung discloses the attachment unit according to claim 1, except for wherein said attachment body (20) or said holding element (30) are each in part or entirely formed form plastic material.
	However, it would have been obvious to one having ordinary skill in the art before the filing date wherein said attachment body or said holding element are each in part or entirely formed form plastic material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  It is also common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, etc. for the application and intended use of that material. (See MPEP 2144.07).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTA S DELISLE (“Bobbi”) whose telephone number is (571)270-3746. The examiner can normally be reached M-F: 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERTA S DELISLE/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        

rsd